R. D. Kuhn, J.
Defendant was charged with carrying a concealed weapon, MCL. 750.227; MSA 28.424. The trial court granted defendant’s motion to suppress evidence of the gun. The court found that the gun had been seized in violation of defendant’s right to post immediate bond under the interim bond statute, MCL 780.581; MSA 28.872(1).
The facts presented at the hearing on defendant’s motion are as follows. On Monday, May 9, 1983, at about 12:20 p.m., a state trooper stopped defendant, while she was driving, for equipment violations. Defendant produced a pictureless Tennessee license. She could not quote the birthdate on that license and a passenger in her car told the trooper that defendant’s name was different than the name written on the Tennessee license. Defendant told the trooper that she did not have any other identification.
The trooper arrested defendant for driving without a license, MCL 257.901; MSA 9.2601, a misdemeanor. He took defendant into custody, placed her purse under his control, and drove defendant to the Detroit Police Department’s third precinct. The arresting trooper escorted defendant to the booking area and gave defendant’s purse to the booking officer. The booking officer advised defen*796dant that she had a right to post bond in the amount of $50, pursuant to the interim bond statute. MCL 780.581; MSA 28.872(1), People v Dixon, 392 Mich 691; 222 NW2d 749 (1974). Defendant said she had the money to do so, $118. However, because defendant could not identify herself, the desk sergeant and lieutenant decided that defendant was not bondable because her identity was uncertain. The booking officer told defendant she was not bondable and began to process her. The booking procedure included an inventory search of the arrestee’s personal belongings. The booking officer searched defendant’s purse before she was fingerprinted and placed into the detention area. The officer found a loaded handgun in defendant’s purse and arrested defendant for carrying a concealed weapon.
The interim bond statute, MCL 780.581; MSA 28.872(1),1 provides that a misdemeanant charged with an offense punishable by not more than 90 days imprisonment, a $100 fine or both is entitled to be taken without unnecessary delay before a magistrate to answer to the complaint. If a magistrate is not available, then the arrested person must be allowed to post a cash bond with the police officials. Subsection (3), however, provided at the time of defendant’s arrest:
"(3) If, in the opinion of the arresting officer or department, the arrested person is under the influence of liquor or narcotic drug, is wanted by police authorities to answer to another charge, or it is otherwise unsafe to release him, the arrested person shall be held until he is in a proper condition to be released, or until the next session of court.” MCL 780.581(3); MSA 28.872(1)(3). _
*797In Dixon, supra, the Supreme Court held that in order to make the right to immediate bond effective, evidence seized in a search incident to incarceration conducted before allowing a defendant the opportunity to post bond must be suppressed. Dixon, pp 700, 705-706. In Dixon, the Supreme Court did not discuss the exceptions contained in subsection (3) because the facts and circumstances of Dixon’s arrest would not have warranted its application.
In the present case, unlike the circumstances in Dixon, defendant was suspected of concealing her identity. Defendant’s only identification was a pictureless out-of-state license. Defendant was unable to recite the birth date listed on that license. A passenger in defendant’s car told the arresting officer that defendant’s name was something different than that which appeared on the driver’s license. When defendant could not properly identify herself, the police determined she was not bondable.
In our opinion, this determination and the subsequent detention of defendant were both reasonable and authorized by the interim bond statute. At the time of defendant’s arrest, subsection (3) provided that "[i]f, in the opinion of the arresting officer or department, the arrested person * * * is wanted by police authorities to answer to another charge * * * the arrested person shall be held until he is in a proper condition to be released, or until the next session of court”. MCL 780.581(3); MSA 28.872(1X3). Since the Legislature committed to the opinion of the arresting officer the question of whether an arrestee is wanted by police authorities to answer to another charge, it must be presumed that the Legislature intended that the officer’s opinion be informed, reasonable, and articulable. The reference to "police authorities”, as op*798posed to, for instance, the arresting officer’s own department, indicates that the Legislature intended that an arrestee not be bondable if he or she is wanted by any police authority anywhere. Implicit in these provisions, that the decision to bond be based on an informed opinion and that the bond be denied if the arrestee is wanted by any police agency, lies the authorization for reasonable procedures to effectuate the provisions of the statute.
The purpose of the interim bond statute is to avoid unnecessary incarceration of minor offenders. Dixon, supra, p 703. In the present case, the detention of defendant was reasonably necessary. The police could formulate no reasonable opinion on whether or not defendant was wanted by police authorities to answer for another charge without ascertaining, by some means not dependent on defendant’s demonstrated lack of credibility, who she was. The police could not make an informed decision whether defendant was wanted by police authorities absent a correct name from defendant. Thus, the detention of defendant, which was necessitated by defendant’s inability to identify herself properly to the police, was a reasonable means of effectuating the provisions of the statute.
We hold, under the prior interim bond statute, that when police are faced with reasonable and articulable grounds to believe that an arrestee has not demonstrated or established his or her identity, and are, therefore, unable to ascertain whether the arrestee is wanted by police authorities to answer for another charge, they may detain the misdemeanant for the period of time necessary to complete an identification procedure not dependent on the arrestee’s credibility. We would not, however, authorize such a procedure (here, fingerprinting) in every misdemeanor arrest. On the *799facts of this case, however, fingerprinting was reasonably necessary to effectuate the overall scheme of the statute.2 Since defendant was properly detained under subsection (3) while the police ascertained whether she was wanted by police authorities, the search incident to her incarceration was proper. Therefore, the trial court’s order granting defendant’s motion to suppress is reversed.
Reversed.
Gribbs, P.J., concurred.

 The interim bond statute was amended in 1983 by 1983 PA 61 (effective March 29,1984).


 Citing 1978 OAG 5292, p 421, April 13, 1978, defendant also argues that the police may not condition an arrested person’s right to post bond on that person’s submission to fingerprinting. 1978 OAG 5292 discussed the procedure of conditioning an otherwise bondable person’s right to bond on fingerprinting. In the present case, however, the police determined that defendant was not bondable. We do not address any issue concerning Lein checks as a Lein check was not at issue in this case.